Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 16, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  160958-9(121)(122)(123)(124)(125)                                                                    Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  DENISHIO JOHNSON,                                                                                                   Justices
            Plaintiff-Appellant,
                                                                     SC: 160958
  v                                                                  COA: 330536
                                                                     Kent CC: 14-007226-NO
  CURT VANDERKOOI, ELLIOT BARGAS,
  and CITY OF GRAND RAPIDS,
             Defendants-Appellees.
  ________________________________________

  KEYON HARRISON,
           Plaintiff-Appellant,
                                                                     SC: 160959
  v                                                                  COA: 330537
                                                                     Kent CC: 14-002166-NO
  CURT VANDERKOOI and CITY OF GRAND
  RAPIDS,
             Defendants-Appellees.
  ________________________________________/

        On order of the Chief Justice, the separate motions of (1) the Prosecuting Attorneys
  of Washtenaw County, the University of Michigan Juvenile Justice Clinic, and the
  Washtenaw County My Brother’s Keeper, (2) the Innocence Network, (3) the Cato Institute
  and the Mackinac Center for Public Policy, and (4) the NAACP Legal Defense and
  Educational Fund, Inc. to file briefs amicus curie are GRANTED. The amicus briefs
  submitted by those entities are accepted for filing. On further order of the Chief Justice,
  the motion for the temporary admission of out-of-state attorney Mahogane D. Reed to
  appear and practice in this case under MCR 8.126(A) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 16, 2021

                                                                               Clerk